IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1397
                              Filed August 16, 2017


JAMAAL JOSHUA LESLIE,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Cerro Gordo County, DeDra L.

Schroeder, Judge.



       An applicant appeals the denial of his application for postconviction relief.

AFFIRMED.




       David A. Kuehner of Eggert, Erb, Mulcahy & Kuehner, P.L.L.C., Charles

City, for appellant.

       Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee State.




       Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                        2


VOGEL, Presiding Judge.

      Jamaal Leslie appeals the denial of his application for postconviction relief

(PCR), claiming his PCR counsel was ineffective. Specifically, Leslie claims his

PCR counsel failed to fully develop the record regarding his claim that his trial

counsel was ineffective.

      I.     Background Facts and Proceedings

      On June 2, 2012, a jury found Leslie guilty of first-degree murder. On

direct appeal, his conviction was affirmed. See State v. Leslie, No. 12-1335,

2014 WL 70259, at *6 (Iowa Ct. App. Jan. 9, 2014). On July 10, 2014, Leslie

filed an application for PCR. Leslie later filed an amended application and added

several pro se claims, including the claims that his trial counsel should have

challenged statements Leslie made to the police as involuntary on constitutional

grounds and unreliable as involuntary on common law grounds. Following a trial,

the PCR court denied Leslie’s application.

      Leslie appeals.

      II.    Scope and Standard of Review

      We review the denial of applications postconviction relief for errors at law.

Everett v. State, 789 N.W.2d 151, 155 (Iowa 2010).          “However, when the

applicant asserts claims of a constitutional nature, our review is de novo.”

Ledezma v. State, 626 N.W.2d 134, 141 (Iowa 2001).           Therefore, when an

applicant claims counsel was ineffective, we review the claim de novo. Id.

      III.   Ineffective Assistance of Counsel

      “To prevail on a claim of ineffective assistance of counsel, the applicant

must demonstrate both ineffective assistance and prejudice.” Id. at 142. “To
                                        3


establish the first prong, the applicant must demonstrate the attorney performed

below the standard demanded of a reasonably competent attorney.” Id. To

show prejudice, the applicant must establish “a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Strickland v. Washington, 466 U.S. 668, 694 (1984).

       Leslie advances a broad argument that PCR counsel did not sufficiently

challenge his trial counsel’s failure to challenge statements he made to the police

as involuntary on constitutional and common law grounds. However, the record

reveals PCR counsel questioned trial counsel about filing a motion to suppress

and the possibility of suppressing the statements. Additionally, PCR counsel

discussed the voluntariness of the statements with Leslie during Leslie’s

testimony at the PCR trial.     Leslie now claims PCR counsel should have

highlighted alleged proof in the record that his statements were involuntary; yet,

he failed to highlight the alleged proof in the record on appeal. Based on our

review of the record, we conclude Leslie’s PCR counsel did not fail to perform an

essential duty.

       IV.    Conclusion

       Because we conclude Leslie’s PCR counsel did not fail to perform an

essential duty, we reject his claim of ineffective assistance of counsel and affirm

the PCR court’s denial of his application for PCR.

       AFFIRMED.